The State of TexasAppellee/s




                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                               December 17, 2014

                                              No. 04-14-00778-CR

                                            Victor R. MARTINEZ,
                                                   Appellant

                                                          v.

                                          THE STATE OF TEXAS,
                                                Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010CR5362
                             Honorable Mary D. Roman, Judge Presiding

                                                  ORDER
        The trial court’s certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; therefore, the trial court’s certification accurately
reflects that the criminal case is a plea-bargain case. 1 See TEX. R. APP. P. 25.2(a)(2). Rule
25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record
under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this appeal will be
dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure unless appellant
causes an amended trial court certification to be filed by January 15, 2015, showing appellant has
the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610
(Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no
pet.). All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.

                                                                _________________________________
                                                                Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2014.

                                                                ___________________________________
                                                                Keith E. Hottle
                                                                Clerk of Court

1
  The plea bargain states, “If defendant fails to appear for sentencing on March 28, 2011, he is exposed to the full
range of punishment.” The defendant failed to appear for sentencing on March 28, 2011.